Honorable Mike Beebe State Senator 211 Arch Street Searcy, AR  72143
Dear Senator Beebe:
This letter is in response to your request for an Attorney General's Opinion regarding the following question:
   What acreage is retained for assessment purposes on the tax role, when the south half of a quarter section is conveyed and the original quarter section, was in deed, a fractional quarter section that was above normal size.
Based upon the information which you have given me and which is contained in the letter from Mr. David C. Powell which was attached to your opinion request, it is my opinion that when the south half of the quarter section is conveyed, the acreage retained for assessment purposes is whatever figure represents one-half of the actual acreage that was contained in the quarter section to begin with. This remainder would be termed the north half of the quarter section.  In other words, if the conveying instrument clearly shows that the intention was to convey one half of the quarter section, then it would seem logical that it was intended that one half of the land contained in that quarter section would be left over.  If the section actually contains an abnormal number of acres, it would seem that the assessor would have no choice but to consider that the conveyance transferred one-half of the actual number of acres contained in the quarter, and left one-half of that number of acres remaining.  Absent any further information about the particular quarter section of which you speak, I offer the above opinion.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Jeffrey A. Bell.